Citation Nr: 1124039	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include memory loss.




REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to August 2004.  

This matter comes before the Board of Veterans' Appeal (hereinafter Board) on appeal from a March 2005 rating decision, by the Milwaukee, Wisconsin, Regional Office (RO), which, in part, denied the Veteran's claim of entitlement to service connection for residuals of a head injury, to include memory loss.  He perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in April 2005, the Veteran requested a Travel Board hearing at the RO before a Veterans Law Judge.  By letter, dated in April 2008, the Veteran was advised that he was scheduled for a personal hearing on April 16, 2008.  However, on April 14, 2008, the Veteran requested that his hearing be cancelled.  See 38 C.F.R. § 20.704(e) (2010).  

In August 2008, the Board remanded the case to the RO for further evidentiary development of the issue currently on appeal.  In November 2009, the Board again remanded the case to the RO for still further evidentiary development.  


FINDING OF FACT

The Veteran does not have memory loss that is shown to be related to a head injury suffered during service.  



CONCLUSION OF LAW

The Veteran does not have memory loss, claimed as a residual of a head injury, that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2004 from the RO to the Veteran, which was issued prior to the RO decision in March 2005.  Additional letters were issued in May 2006, November 2008, April 2009, and December 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals, who reviewed the medical records, solicited history from the Veteran and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual Background.

The Veteran entered active duty in June 2001; the enlistment examination, conducted in June 2001, was negative for any complaints or findings of a back disorder.  The service treatment reports (STRs) indicate that the Veteran was seen in an emergency room in November 2002 with complaints of neck pain, shortness of breath, belly and back pain, all of which he claimed resulted from a motor vehicle accident.  On November 5, 2002, the Veteran was seen at a clinic for evaluation of injuries sustained during a motor vehicle accident.  It was noted that the Veteran complained of lower and upper back pain, shoulder pain and ongoing headaches.  He stated that he was unconscious for a short period of time.  The assessment was 3 days status post motor vehicle accident.  

The Veteran's claim of entitlement to service connection for residuals of a head injury, including memory loss (VA Form 21-4138) was received in August 2004.  In conjunction with his claim, the Veteran was afforded a VA examination in January 2005.  It was noted that the Veteran was involved in a rollover jeep accident in the winter of 2002; the impact of the rollover caused the Veteran's head to break the side window.  His injuries included head trauma with loss of consciousness.  It was noted that the Veteran had had at least three closed head or face injuries.  The third incident was the motor vehicle accident when he sustained a head injury when his head broke the passenger window.  The Veteran reported residual headaches when he became dehydrated and memory loss, manifested by forgetting certain information, losing his keys and forgetting what he went into a room for.  Following the examination, the VA examiner did not report a diagnosis of memory loss; the examiner stated that the Veteran was an excellent historian during the interview.  The examiner further stated that the reported memory loss was more likely due to sleep deprivation, and he found no evidence of cognitive impairment.  

Received in November 2005 were VA progress notes dated from July 2004 to November 2005.  These records do not reflect any complaints of or diagnosis of memory loss as a result of a head injury.  

The Veteran underwent a VA neurological evaluation in December 2005.  At that time, the Veteran indicated that sometimes his attention and concentration and recent memory were very good, but at other times they were very poor.  The Veteran stated that he could become disoriented as to where he was or where he was going.  He reported that he began noticing those problems a few months after returning from the Gulf.  On examination, the examiner stated that sustained attention and concentration in the visual modality ranged from average to high average with seven blocks tapped correctly forward and five tapped correctly backward.  Therefore, there were no deficits in sustained attention and concentration.  The pertinent diagnosis was adjustment disorder with mixed features, moderate to severe.  The examiner stated that the Veteran's complaints of variable sustained attention, concentration and recent memory were very consistent with a psychiatric or a mood disorder origin, which was evident in his responses to the psychological test.  

On the occasion of a VA examination for evaluation of PTSD, dated in May 2006, the Veteran indicated that he had had memory and concentration difficulties likely secondary to his increased anxiety.  The examiner noted that the Veteran meets all the DSM-IV criteria for the diagnosis of PTSD.  It was noted that the Veteran had difficulty falling asleep and staying asleep on an almost nightly basis; his sleep disturbance was described as severe.  He also had difficulty concentrating; that difficulty was continuous in frequency and moderate in severity.  The Veteran remembered two of three words after interpolated activity; he performed serial 7 subtractions rapidly and accurately.  He also correctly recalled the four most recent presidents in reverse order of their serving.  

VA progress notes dated from March 2006 through December 2006 were silent with respect to any complaints of or treatment for memory loss.  

In January 2010, the Veteran's claims folder was referred to neurology for review and opinion.  The physician noted that the Veteran had a facial injury on active duty, where a burst pipe hit his face and broke his nose.  He was dazed and had visual diplopia, with dark and light displaced images for some time.  He had also had vertigo associated with head movement.  Separately, he had tinnitus from basic training, but it did not appear to be related to the head injury noted.  The vertigo had been getting worse, and the Veteran's wife occasionally had to drive the car because he was unable to do this.  It was noted that the Veteran was concerned about cold weather injury, where his hands feel crampy, and recalled frostbite from his rifle.  The examiner noted that the neurologic examination was negative, except for forced eye movements, which do induce vertigo, which was a spinning sensation that disoriented the Veteran.  The examiner explained that the connection between vestibular control and the visual system is well-known neurologically, and the fact that he had a facial injury with diplopia and a broken nose with residuals is likely the etiology to his recurring vertigo, which represents the vestibular neuropathy.  He concluded that it was at least as likely as not that the facial injury resulted in his vertigo, with residual nerve dysfunction, which was slowly progressing.  

Received in February 2011 were VA progress notes dated from April 2009 through January 2011.  These records show that the Veteran received follow up evaluation for his PTSD.  A mental health note dated in April 2009 indicates that the Veteran was seen for evaluation.  It was noted that he seemed to have memory issues in that he did not recall words as much.  The assessment was PTSD.  During a clinical visit at the mental health clinic in November 2009, it was noted that the Veteran's sleep disturbance could certainly cause energy and concentration issues.  When seen in January 2010, the Veteran stated that his anger, nightmares and memory were worse since he had been on Fluoxetine.  A social work outpatient note dated in August 2010 indicates that the Veteran was seen for evaluation of PTSD.  On mental status examination, it was noted that memory and cognition was intact.  


III.  Legal Analysis.

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Veteran can attest to factual matters of which she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the veteran as a lay person has not been shown to be capable of making medical conclusions, thus, her statements regarding medical causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the veteran is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, she cannot provide a competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself. The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a question of fact.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has memory loss as a result of an in-service head injury.  After careful review of the evidentiary record, the Board finds that the preponderance of the evidence is against a relationship between the Veteran's complaints of memory loss and a head injury in service.  

In this regard, the Board notes that the STRs indicate that the Veteran was involved in a motor vehicle accident in November 2002, in which he lost consciousness for a short period of time.  However, the STRs are completely unremarkable for any relevant complaints, diagnosis of, or treatment for memory loss.  The Board also finds that there is no reliable evidence demonstrating a relationship between the Veteran's memory loss and the head injury in service.  To the contrary, following the VA examination in January 2005 a VA examiner stated that the reported memory loss was more likely due to sleep deprivation; he stated that he found no evidence of cognitive impairment.  

The Veteran had another VA examination in December 2005, at which time the examiner stated that the Veteran's complaints of variable sustained attention, concentration and recent memory are very consistent with a psychiatric or a mood disorder origin.  This was based on an objective clinical evaluation and a review of the claims file for the pertinent medical and other history.  In other words, it had the proper factual foundation, is uncontroverted, and provides evidence against the Veteran's claim.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  See also Swann v. Brown, 5 Vet. App. 177, 180 (1993).  The Veteran has not submitted any competent evidence of a nexus between memory loss to the head injury service.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the Veteran has consistently reported problems manifested by memory loss; however, it is attributable to a psychiatric disorder, PTSD, for which service-connection has been established.  Given medical opinion by the VA examiners, the Board finds that the evidence weighs against the Veteran's claim.  

The Board acknowledges the Veteran's contentions that he currently suffers memory loss as a result of the head injury he sustained in service.  However, no medical evidence has been submitted to support this contention.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of memory loss and his views are of no probative value.   The Veteran is competent to comment on any symptoms involving memory loss, but is not competent to provide a medical opinion concerning the appropriate diagnosis for these symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a) (2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

In short, the medical evidence clearly shows that the Veteran's complaints of memory loss are due to his PTSD, rather than a residual of an inservice head injury.  The Veteran has not submitted any evidence of a nexus to the head injury in service.  Moreover, while he may believe such a relationship exists, the question of etiology in this case involves issues that the Veteran, as a layperson is not competent to address.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).   

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for memory loss as a residual of an inservice head injury.  And as the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.  


ORDER

Service connection for residuals of a head injury, including memory loss, is denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


